Field, J.
The testimony of the plaintiff described the size, shape, color, and quality of the pearl in a manner perhaps as accurate as she was capable of using. If any other rule were adopted than that used in this case, it might be impossible to determine the value of the pearl. When the evidence is the best evidence attainable, it should be admitted, unless admitting it contravenes some established rule of law. There is no rule which requires that a witness must be an expert to testify to the size, shape, and appearance of a visible object. The witness Foss was an expert upon the value of pearls, and he was in effect asked what a pearl such as the plaintiff had described was worth, and the description given by the plaintiff was conveyed to his mind more accurately perhaps, by exhibiting to him pearls which the plaintiff had sworn to be in all respects like the one she lost, than could have been done in any other manner. The jury were to weigh this evidence with all other evidence concerning the age, condition, size, shape, color, and quality of the pearl, and the variations of value dependent upon these characteristics. We are satisfied that this method of determining the damages is more reasonable, and better supported by modern authority, than that laid down in Armory v. Delamirie, 1 Stra. 504, which was, “ that unless the defendant did produce the jewel, and show it not to be of the finest water,” the jury “should presume the strongest against him, and make the value of the best jewels the measure of their damages.”

Exceptions overruled.